               Case 1:19-cr-00651-LTS Document 451
                                               467 Filed 01/21/21
                                                         01/28/21 Page 1 of 1




                                              Law Office of
                                       GUY OKSENHENDLER
                                        194 Burns Street, Suite 1
                                      Forest Hills, New York 11375
                                             (917) 804-8869
                                       goksenhendleresq@aol.com



                                                  January 21, 2021



     VIA ECF

     The Honorable Laura T. Swain
     United States District Judge
     Southern District of New York
     500 Pearl Street                                              MEMO ENDORSED
     New York, New York 10007

             Re:    United States v. Andrei Rusu
                    19 Cr. 651 (LTS)
                    Consent Request to Adjourn Status Conference

     Dear Judge Swain:

             Reference is made to the status conference currently scheduled for February 4, 2021 in
     the above-entitled case and the Court’s Order of January 19, 2021 regarding requesting an
     adjournment in this matter. After conferring with the government and attaining their consent, it
     is respectfully requested that the status conference be adjourned on consent until March 9, 2021
     or any time thereafter convenient for the Court.

            Defense counsel consents to the exclusion of time from speedy trial calculations pursuant
     to 18 USC § 3161(h)(7)(A) to allow for continued plea discussions.

                                                  Respectfully submitted,
The application is granted. The conference is
adjourned to March 9, 2021, at 9:00 a.m. The
Court finds pursuant to 18 U.S.C. §3161(h)(7)
(A) that the ends of justice served by an
                                                  /s/Guy Oksenhendler
exclusion of the time from today’s date through
                                                  Guy Oksenhendler
March 9, 2021, outweigh the best interests of the
public and the defendant(s) in a speedy trial for
the reasons stated above. DE# 451 resolved. SO
ORDERED.
Dated: 1/21/2021
/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ
